Name: Commission Regulation (EEC) No 47/90 of 10 January 1990 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 1 . 90 Official Journal of the European Communities No L 8/9 COMMISSION REGULATION (EEC) No 47/90 of 10 January 1990 fixing the amount of aid for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1104/88 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 3870/88 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (J), as last amended by Regulation (EEC) No 2904/89 ( «); Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1989/90 marketing year was fixed by Council Regulation (EEC) No 1 246/89 (7) ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82, the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1247/89 (8) ; Whereas, since there are no valid activating threshold or guide prices for the 1990/91 marketing year for peas, field beans and sweet lupins, the amount of the subsidy in the case of advance fixing for this marketing year for peas, field beans and sweet lupins has only been calculated provisionally on the basis of the prices valid for the 1 989/90 marketing year ; whereas that amount must be applied provisionally only and will have to be confirmed or replaced when the prices and related measures for the 1990/91 marketing year are known, and notably those concerning the application of the guaranteed maximum quantities ; Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price is adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products in the case of field beans intended for animal feed ; Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 ('), as last amended by Regulation (EEC) No 1238/87 (10), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (") delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25"% , a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 C 2), as last amended by Regu ­ lation (EEC) No 1 636/87 ( l3), (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 110 , 29 . 4 . 1988 , p. 16 . ( ¢') OJ No L 342, 19 . 12 . 1985, p. 1 . (4) OJ No L 345, 14. 12. 1988, p . 21 . (") OJ No L 129, 11 . 5 . 1989 , p. 9 . O OJ No L 219, 28 . 7 . 1982, p . 36 . H OJ No L 117, 5 . 5 . 1987, p. 9 . (") OJ No L 133, 21 . 5. 1986, p . 21 . 0 2) OJ No L 164, 24 . 6 . 1985, p . 1 . ( ,3) OJ No L 153, 13 . 6 . 1987, p. 1 . H OJ No L 219 , 28 . 7 . 1982, p. 1 . I6) OJ No L 280 , 29 . 9 . 1989, p. 4. O OJ No L 129 , 11 . 5 . 1989 , p. 7 . No L 8/ 10 Official Journal of the European Communities 11 . 1 . 90  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; Whereas pursuant to Articles 121 (2) and 307 (2) of te Act of Accession the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; whereas, moreover, in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1938/89 ('); whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecus that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1 989/90 marketing year, has been fixed by Regulation (EEC) No 2656/89 (2), HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of aid provided for in Article 3 of Regulation (EEC) No 1431 /82 is indicated in the Annexes hereto. 2 . However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for peas, field beans and sweet lupins will be confirmed or replaced as from 11 January 1990 to take into account, where appropriate, the effects of the application of the activating price for these products for the 1990/91 marketing year and, particularly those concerning the application of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 11 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 187, 1 . 7. 1989, p. 68 . 0 OJ No L 255, 1 . 9 . 1989, p. 71 . 11 . 1 . 90 Official Journal of the European Communities No L 8/11 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kg) I Current1 1st period2 2nd period3 3rd period4 4th period5 5th period6 6th period7 0 Peas used :  in Spain 6,422 6,580 6,738 6,896 6,896 6,896 5,632  in Portugal 6,454 6,612 6,770 6,928 6,928 6,928 5,664  in antother Member State 6,690 6,848 7,006 7,164 7,164 7,164 5,900 Field beans used : 1  in Spain 6,690 6,848 7,006 7,164 7,164 7,164 5,900  in Portugal 6,454 6,612 6,770 6,928 6,928 6,928 5,664  in another Member State 6,690 6,848 7,006 7,164 7,164 7,164 5,900 Products used m animal feed : (ECU per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 6th period 7 0 A. Peas used :  in Spain 10,988 10,973 11,131 11,288 11,633 11,633 10,373  in Portugal 11,059 11,046 11,204 11,361 11,702 11,702 10,442  in another Member State 11,059 11,046 11,204 11361 11,702 11,702 10,442 B. Field beans used :  in Spain 10,988 10,973 11,131 11,288 11,633 11,633 10,373  in Portugal 11,059 11,046 11,204 11361 11,702 11,702 10,442  in another Member State 11,059 11,046 11,204 11361 11,702 11,702 10,442 C. Sweet lupins harvested in Spain and used :  in Spain 13,178 12,948 12^48 12,948 13,408 13,408 13,408  in Portugal 13,273 13,045 13,045 13,045 13,500 13,500 13,500  in another Member State 13,273 13,045 13,045 13,045 13,500 13,500 13,500 D. Sweet lupins harvested in another Member State and used :  in Spain 13,168 12,938 12,938 12^38 13,398 13,398 13,398  in Portugal 13,263 13,035 13,035 13,035 13,490 13,490 13,490  in another Member State 13,263 13,035 13,035 13,035 13,490 13,490 13,490 No L 8/12 Official Journal of the European Communities 11 . 1 . 90 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 6th period 7 (') Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 323,04 59,74 15,80 993,73 1 031,68 51,50 5,732 11 433 17,65 1 336,40 2,847 330,67 61,15 16,17 1 024,20 1 056,05 52,72 5,867 1 1 703 18,06 1 367,96 2,960 338,30 62,56 16,54 1 054,67 1 080,42 53,93 6,002 11 973 18,48 1 399,53 3,072 345,93 63,98 16,91 1 085,15 1 104,78 55,15 6,138 12 243 18,90 1 431,09 3,184 345,93 63,98 16,91 1 085,15 1 104,78 55,15 6,138 12 243 18,90 1 431,09 3,184 345,93 63,98 16,91 1 085,15 1 104,78 55,15 6,138 12 243 18,90 1 431,09 3,184 284,89 52,69 13,93 841,35 909,86 45,42 5,055 10 083 15,56 1 178,59 2,286 Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 41,33,  Peas, and field beans used in Portugal (Esc) : 47,14. ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 6th period 7 (') Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 534,00 98,76 26,11 1 898,11 1 705,44 85,13 9,475 18 900 29,17 2 209,16 6,346 10,95 0,00 533,38 98,64 26,08 1 893,19 1 703,44 85,03 9,464 18 878 29,14 2 206,56 6,321 11,26 0,00 541,01 100,05 26,45 1 923,67 1 727,80 86.25 9,599 19 148 29,55 2 238,12 6,433 11.26 0,00 548,59 101,45 26,82 1 953,93 1 752,01 87,46 9,734 19 416 29,97 2 269,48 6,545 11,26 0,00 565,05 104,50 27.63 2 024,52 1 804,60 90,08 10,026 19 999 30,87 2 337,60 6,818 10.64 0,00 565,05 104,50 27.63 2 024,52 1 804,60 90,08 10,026 19 999 30,87 2 337,60 6,818 10.64 0,00 504,21 93,25 24,65 1 781,55 1 610,29 80,38 8,946 17 845 27,54 2 085,90 5,923 10,64 0,00 11 . 1 . 90 Official Journal of the European Communities No L 8/ 13 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 / 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 31,88 5,90 1,56 136,66 101,81 5,08 0,566 1 128 1,74 131,88 0,529 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 52,88 9,78 2,59 226,68 168,88 8,43 0,938 1872 2,89 218,76 0,877 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 6th period ?(') Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr) r Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 534,00 98,76 26,11 1 898,11 1 705,44 85,13 9,475 18 900 29,17 2 209,16 6,346 10,95 00,00 533,38 98,64 26,08 1 893,19 1 703,44 85,03 9,464 18 878 29,14 2 206,56 6,321 11,26 00,00 541,01 100,05 26,45 1 923,67 1 727,80 86.25 9,599 19 148 29,55 2 238,12 6,433 11.26 00,00 548,59 101,45 26,82 1 953,93 1 752,01 87,46 9,734 ' 19 416 29,97 2 269,48 6,545 11,26 00,00 565,05 104,50 27,63 2 024,52 1 804,60 90,08 10,026 19 999 30,87 2 337,60 6,818 10*64 00,00 565,05 104,50 27.63 2 024,52 1 804,60 90,08 10,026 19 999 30,87 2 337,60 6,818 10.64 00,00 504,21 93,25 24,65 1 781,55 1 610,29 80,38 8,946 17 845 27,54 2 085,90 5,923 10,64 00,00 No L 8/14 Official Journal of the European Communities 11 . 1 . 90 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : _ BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 31,88 5,90 1,56 136,66 101,81 5,08 0,566 1 128 1,74 131,88 0,529 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 52,88 9,78 2,59 226,68 168,88 8,43 0,938 1872 2,89 218,76 0,877 ANNEX VII Partial aid Sweet lupins intended for use in animal feed : (in national currency per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 6th period 7 0 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use in :  Spain (Pta)  Portugal (Esc) 640.43 118.44 31,32 2 325,25 2 045,33 102,10 11,363 22 666 34,99 2 649,43 7,924 14,65 0,00 629,42 116,40 30,78 2 278,05 2 010,17 100,34 11,168 22 277 34,38 2 603,88 7,741 14,96 0,00 629,42 116,40 30,78 2 278,05 2 010,17 100,34 11,168 22 277 34,38 2 603,88 7,741 14,96 0,00 629,42 116,40 30,78 2 278,05 2010,17 100,34 11,168 22 277 34,38 2 603,88 7,741 14,96 0,00 651,39 120,47 31,85 2 372,24 2 080,33 103,84 11,558 23 054 35,58 2 694,78 8,106 14,19 0,00 651,39 120,47 31,85 2 372,24 2 080,33 103,84 11,558 23 054 35,58 2 694,78 8,106 14,19 0,00 651,39 120,47 31,85 2 372,24 2 080,33 103,84 11,558 23 054 35,58 2 694,78 8,106 14,19 0,00 11 . 1 . 90 Official Journal of the European Communities No L 8/ 15 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 23,18 4,29 1,13 99,39 74,04 3,70 0,411 821 1,27 95,91 0,384 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 38,46 7,11 1,88 164,86 122,82 6,13 0,682 1361 2,10 159,10 0,638 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,1679 7,79845 2,04446 189,152 132,145 6,85684 0,763159 1 529,70 2,30358 178,962 0,730034 (') Subject, in cases of advance fixing for the 1990/91 marketing year, to application of the provisions to be adopted on prices, related measures and maximum guaranteed quantity arrangements for that marketing year.